                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA
                                                         Case No. 3:20-CR-21
          v.
                                                         JUDGES VARLAN / POPLIN
  ANMING HU


    GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION IN LIMINE TO
  EXCLUDE STATEMENTS AND TESTIMONY OF WITNESSES THAT HAVE BEEN
            CORRUPTLY INFLUENCED BY THE GOVERNMENT

         The United States respectfully submits this response in opposition to the Defendant’s

 Motion In Limine to Exclude Statements and Testimony of Witnesses That Have Been Corruptly

 Influenced by the Government (Doc. 88). The government did not corruptly influence, or

 attempt to corruptly influence, the testimony of any witness. Moreover, to the extent that the

 defense would like to probe any potential bias or motive for any witness who testifies, he is

 entitled to do so on cross-examination. Accordingly, the Court should deny the defendant’s

 motion in its entirety.

                                           Background

         Defendant Anming Hu has been charged in an Indictment with three counts of wire fraud

 in violation of 18 U.S.C. § 1343, and three counts of false statements in violation of 18 U.S.C.

 § 1001. (See Doc. 3.)

         The Indictment alleges that the Defendant, who was employed as an Associate Professor

 in the Department of Mechanical, Aerospace and Biomedical Engineering at the University of

 Tennessee, Knoxville (“UTK”), performed research under grants funded by U.S. government

 agencies, including NASA. (Id. at ¶ 4.) The Indictment further alleges that beginning in 2016,

 the Defendant engaged in a scheme to defraud NASA by falsely representing and concealing



Case 3:20-cr-00021-TAV-DCP Document 92 Filed 05/28/21 Page 1 of 4 PageID #: 702
 from UTK his affiliation with the Beijing University of Technology (“BJUT”), a university in

 China. (Id. at ¶¶ 4, 21.) As alleged in the Indictment, the Defendant’s representations and

 omissions to UTK about his affiliation with BJUT, caused UTK to falsely certify to NASA and

 to NASA contractors that UTK was in compliance with NASA’s China Funding Restriction

 regarding NASA-funded projects that UTK sought and obtained on the Defendant’s behalf. (Id.

 at ¶ 21.)

         The Indictment also alleges three specific instances of wire fraud occurring on or about

 October 20, 2016 (Count One); November 12, 2018 (Count Two); and August 30, 2019 (Count

 Three). (Id. at ¶ 65.) The Indictment also alleges that the Defendant caused false statements to

 be made to NASA on or about February 15, 2017 (Count Four); March 9, 2017 (Count Five);

 and July 24, 2017 (Count Six). (Id. at ¶ 67.)

         The government intends to call a number of witnesses at trial. Two of those witnesses

 are UTK employees John Zomchick and Jean Mercer. The government anticipates that each

 witness will testify based upon their memory of facts and events pertinent to this case which

 occurred during the time period of the crimes alleged in the Indictment.

         Defendant moves to preclude their testimony. Defendant argues that, as John Zomchick

 and Jean Mercer interacted with law enforcement on three occasions after the criminal events

 alleged in the Indictment but prior to the bringing of the Indictment, their testimony is therefore

 corruptly influenced and must be precluded. The defendant’s argument is meritless and should

 be rejected.




                                                  2

Case 3:20-cr-00021-TAV-DCP Document 92 Filed 05/28/21 Page 2 of 4 PageID #: 703
                                             Argument

        A.      The Court Should Not Preclude Witness Testimony from John Zomchick or
                Jean Mercer.

        The government anticipates that both John Zomchick and Jean Mercer will testify about

 facts and events based on their independent recollection and knowledge which pertain to the

 defendant’s criminal conduct. In short, the government will seek to elicit relevant, admissible

 testimony that is probative to the issues before the Court. See FRE 401-03. The facts to which

 they will testify pre-date the allegedly corrupt meetings with law enforcement which defendant

 claims were designed to influence their testimony. The government anticipates that the

 witnesses will further testify about their basis of knowledge for the testimony they provide to the

 Court, consistent with all testimony.

        Notably, the defendant does not offer any specific proof of what the corrupting influence

 he alleges actually was. He does not allege that the witnesses were encouraged to testify falsely,

 alter documents, or otherwise bare false witness in this trial. Nor does defendant specifically

 allege any inducement provided by law enforcement to these witnesses or explain what benefit

 was offered to the witnesses.

        It is well established that a witness’s potential motives and bias may be probed on cross-

 examination. See United States v. Abel, 469 U.S. 45 (1984). Should the defendant wish to

 question the witnesses about their motives and bias based upon later interactions with law

 enforcement, and if those questions are otherwise permissible pursuant to the Federal Rules of

 Evidence and this Court’s discretion, he may do so. In this manner, the jury will be free to

 evaluate the testimony of John Zomchick and Jean Mercer in light of this perceived bias, and

 determine how much weight, if any, to give to it.




                                                  3

Case 3:20-cr-00021-TAV-DCP Document 92 Filed 05/28/21 Page 3 of 4 PageID #: 704
                                          Conclusion

       For these reasons, the Court should deny the defendant’s motion in limine in its entirety.

       Respectfully submitted on May 28, 2021.

                                                    FRANCIS M. HAMILTON III
                                                    ACTING UNITED STATES ATTORNEY


                                             By:    s/ Casey T. Arrowood
                                                    Assistant United States Attorney
                                                    TN BPR No. 038225
                                                    800 Market Street, Suite 211
                                                    Knoxville, TN 37902
                                                    (865) 545-4167
                                                    Casey.Arrowood2@usdoj.gov


                                             By:    s/ Matthew J. McKenzie
                                                    Trial Attorney
                                                    NY Bar #4791513
                                                    U.S. Department of Justice
                                                    National Security Division
                                                    950 Pennsylvania Ave., N.W.
                                                    Washington, D.C. 20530
                                                    matthew.mckenzie@usdoj.gov




                                                4

Case 3:20-cr-00021-TAV-DCP Document 92 Filed 05/28/21 Page 4 of 4 PageID #: 705
